 



Exhibit 10.28
****TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
BY MESA AIR GROUP, INC.
UNDER 17C.F.R. SECTION 200.80(B)(4),
200.83 AND 240.24b-2

163872-4
FOURTH AMENDMENT TO UNITED EXPRESS AGREEMENT
     This Amendment to the United Express Agreement (the “Amendment”) is
effective as of August 28, 2007 by and between UNITED AIR LINES, INC., a
Delaware corporation, with its operations center located at 1200 East Algonquin
Road, Elk Grove Township, Illinois 60007 (“United”), and MESA AIR GROUP, INC., a
Nevada corporation, having its principal mailing address at 410 N 44th St.
Suite 700, Phoenix, AZ 85008 (“Mesa” or “Contractor”).
     WHEREAS, the parties previously entered into that certain Amended and
Restated United Express® Agreement, dated as of January 28, 2004 (United
Contract # 163872) as amended on June 3, 2005 (the “First Amendment”), March 7,
2005 (the “Second Amendment”, and August 28, 2007 (the “Third Amendment”)
(collectively, the “Agreement”); and
     WHEREAS, pursuant to Article XXXI of the Agreement, the parties may modify
or amend the Agreement; and
     WHEREAS, Appendix A provides for the schedule of a Fleet Plan; and
     WHEREAS, the parties desire to further amend the Agreement to provide for
the permanent reductions of RJ-50 aircraft by Contractor in accordance with the
Fleet Plan set forth on Appendix A; and
     WHEREAS, the parties desire to further amend the Agreement to provide for
the increase of RJ-70 aircraft by Contractor in accordance with the Fleet Plan
set forth on Appendix A; and
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
I. DEFINITIONS
     A. Defined Terms. Capitalized terms used in this Amendment and not
otherwise defined in this Amendment shall have the meanings assigned to them in
the Agreement.
II. SCOPE, TERM, and CONDITIONS
     A. Attachment A to this Amendment is the revised iteration of Appendix A to
the Agreement (Fleet Plan) and is modified to include details and explanations
of permanent reductions and increases to aircraft in fleet.
     B. In addition to the explanation given on Attachment A, this Article II.B
further documents the agreement by Contractor and United to permanently remove
eight (8) Expansion RJ-50 aircraft effective on the dates specified in
Attachment A to this Amendment.
 
**** Confidential Treatment Requested

 



--------------------------------------------------------------------------------



 



     C. In addition to the explanation given on Attachment A, this Article II.C
further documents the agreement by Contractor and United to increase two
(2) RJ-70 aircraft effective on the dates specified in Attachment A to this
Amendment.

  i.   The actual monthly aircraft ownership cost of these (2) RJ-70 aircraft
will not exceed $[****] each. All other rates are the same as specified in the
Agreement.     ii.   These (2) RJ-70 aircraft will have a term of ten years from
the delivery date. These aircraft will be removed April 22, 2018 and June 3,
2018.     iii.   These (2) RJ-70 aircraft will be delivered and ready to enter
the United Express schedule on April 23, 2008 and June 4, 2008 in accordance
with United’s Decor 5.5 livery specifications. These aircraft will be subject to
United’s inspection to assure compliance with United’s Decor 5.5 specifications
before acceptance.

III. MISCELLANEOUS. Except as otherwise amended herein, the Agreement will
remain in full force and effect. The terms of this Amendment are deemed to be
incorporated in, and made a part of, the Agreement. This Amendment may be
executed in any number of counterparts, by original or facsimile signature, each
of which when executed and delivered shall be deemed an original and such
counterparts together shall constitute one and the same instrument.
[Signature Page Follows]
 
**** Confidential Treatment Requested

- 2 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have by their duly authorized
officers caused this Amendment to be entered into and signed as of the day and
year first above written.

                      UNITED AIRLINES, INC.       MESA AIR GROUP, INC.    
 
                   
By:
          By:        
 
 
 
         
 
        Peter McDonald       Mike Lotz         Chief Operating Officer      
President and Chief Operating Officer    

 
**** Confidential Treatment Requested

- 3 -



--------------------------------------------------------------------------------



 



Attachment A
APPENDIX A
FLEET PLAN
THIRD AMENDMENT (SUMMARY)

                                                              28-Oct-07  
15-Dec-07   7-Jan-08   23-Apr-08   4-May-08   4-Jun-08   4-Sep-08
DH2 in Fleet
    10.0       10.0       10.0       10.0       10.0       10.0       10.0    
Total RJ50s in Fleet
    34       34       35       35       35       37       38    
CRJs in fleet (current)
    7.5       7.5       7.5       7.5       7.5       9.5       10.0    
CRJs in fleet (expansion)
    26.5       26.5       27.5       27.5       27.5       27.5       28.0    
Total RJ70s in Fleet
    20       20       20       20       20       20       20    
CR7s in fleet (current)
    15.0       15.0       15.0       15.0       15.0       15.0       15.0    
CR7s in fleet (replacement)
    5.0       5.0       5.0       5.0       5.0       5.0       5.0    
Total Aircraft in Fleet
    64       64       65       65       65       67       68  

FOURTH AMENDMENT (SUMMARY)

                                                              28-Oct-07  
15-Dec-07   7-Jan-08   23-Apr-08   4-May-08   4-Jun-08   4-Sep-08
DH2 in Fleet
    10.0       10.0       10.0       10.0       10.0       10.0       10.0    
Total RJ50s in Fleet
    34       33       33       30       29       29       30    
CRJs in fleet (current)
    7.5       7.5       7.5       7.5       7.5       9.5       10.0    
CRJs in fleet (expansion)
    26.5       25.5       25.5       22.5       21.5       19.5       20.0    
Total RJ70s in Fleet
    20       20       20       21       21       22       22    
CR7s in fleet (current)
    15.0       15.0       15.0       15.0       15.0       15.0       15.0    
CR7s in fleet (replacement)
    5.0       5.0       5.0       6.0       6.0       7.0       7.0    
Total Aircraft in Fleet
    64       63       63       61       60       61       62  

 
**** Confidential Treatment Requested

- 4 -



--------------------------------------------------------------------------------



 



Explanatory Note 1:
On Jan 7, 2008, there are two changes which have a net impact of zero to the
fleet: Third Amendment, Change #14: Add 1 Expansion CRJ to replace 1 Expansion
ERJ removed on Aug 4, 2007 Fourth Amendment: Remove one Expansion CRJ.
 
**** Confidential Treatment Requested

- 5 -